Citation Nr: 0510270	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  00-09 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement service connection for claimed chronic 
heartburn.  

2.  Entitlement to service connection for claimed anemia 
and/or leukocytopenia.  

3.  Entitlement to service connection for the claimed 
residuals of a lip laceration.   

4.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a left total hip 
arthroplasty for the period from March 1, 1998, to March 20, 
2000, and an evaluation in excess of 50 percent beginning on 
May 1, 2002.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected postoperative chronic anterior cruciate 
ligament insufficiency with reconstruction surgeries of the 
right knee.  

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected postoperative lipoma incision scar of 
the posterior skull.  

7.  Entitlement to an increased (compensable) evaluation for 
the service-connected eczema.  

8.  Entitlement to service connection for a claimed right 
foot disorder.  

9.  Entitlement to service connection for claimed 
hemorrhoids.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1994 to February 
1998.  

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1999 rating decision in which the RO denied 
claims of entitlement to service connection for a right foot 
condition, chronic heartburn, anemia, hemorrhoids and the 
residuals of a lip laceration.  The veteran subsequently 
perfected a timely appeal regarding each of these denials.  

In the September 1999 rating decision, the RO also granted 
claims of service connection for the residuals of a left 
total hip arthroplasty; the postoperative chronic anterior 
cruciate ligament insufficiency with reconstruction surgeries 
of the right knee; a postoperative lipoma incision scar of 
the posterior skull; and eczema.  

The RO assigned disability ratings effective on March 1, 
1998, which was the first day of the month following the 
veteran's separation from service.  The veteran subsequently 
perfected a timely appeal regarding the ratings assigned for 
each of these disabilities.  

In a June 2000 rating decision, the RO granted a temporary 
total evaluation for the service-connected residuals of a 
left hip replacement based on surgical treatment requiring 
convalescence for the period from March 20, 2000, to May 1, 
2001.  The RO also assigned an increased disability rating of 
30 percent, effective on May 1, 2001.  

In a subsequent December 2001 rating decision, the RO 
extended the temporary total evaluation assigned for 
convalescence to May 1, 2002.  The RO continued the veteran's 
30 percent rating on May 1, 2002.  Thereafter, in an August 
2003 rating decision, the RO granted an increased rating of 
50 percent for the left hip arthroplasty, effective on May 1, 
2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased schedular rating for the service-
connected left hip disability remains in appellate status.  

The issues of service connection for a right foot disorder 
and hemorrhoids and increased ratings for the service-
connected left total hip arthroplasty, the postoperative 
right knee disability, a postoperative lipoma incision scar 
of the posterior skull and eczema, are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed disability that is manifested by chronic 
heartburn.  

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed disability that is manifested for anemia and/or 
leukocytopenia.  

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
any residuals of a lip laceration.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by chronic heartburn that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran is not shown to have a disability manifested 
by anemia and/or leukocytopenia that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  

3.  The veteran is not shown to have a disability due to lip 
laceration that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. §§ 3.3102, 3.303.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in May 2001 and 
July 2002 in which the RO advised the appellant of the type 
of evidence needed to substantiate his claims for service 
connection.

In these letters, the RO also advised the appellant of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The appellant was also advised to 
identify any additional evidence that he believed might be 
relevant to his claims and what VA would do to assist him in 
the development of his claims.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated these claims in the September 1999 rating 
decision.

Furthermore, the notice letters provided to the appellant 
were provided by the AOJ prior to the most recent transfer of 
his case to the Board, and the content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and SSOC's were issued.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

Furthermore, with respect to the claims for service 
connection for anemia, leukocytopenia, heartburn, and the 
residuals of a lip laceration, the Board finds that, to the 
extent possible, all obtainable evidence identified by the 
appellant has been obtained and associated with the claims 
folder and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

In addition, the Board notes that the RO arranged for the 
veteran to undergo a VA examination to determine the nature 
and etiology of his claimed disorders in October 1998.  The 
report of this examination was obtained and associated with 
the claims folder.

Therefore, with respect to the claims for service connection 
for anemia, leukocytopenia, and the residuals of a lip 
laceration, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Entitlement to service connection for anemia and/or 
leukocytopenia, heartburn, and the residuals of a lip 
laceration

The veteran is seeking service connection for anemia and/or 
leukocytopenia.  In support of his claim, he has pointed to 
his service medical records, which show that he was given a 
diagnosis of anemia following knee surgery in May 1996.  

The veteran is also seeking service connection for heartburn 
and the residuals of a lip laceration.  In support of this 
claim, the veteran has pointed to his service medical 
records, which show that he complained of daily heartburn in 
January 1997.  

At that time, an examiner noted a diagnosis of 
gastroesophageal reflux disorder.  His service medical 
records also show that he was treated in September 1995 after 
biting his lower lip and sustaining a triangle-shaped cut.  
It was noted that stitches were required.  

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, the law provides that a veteran shall be granted 
service connection for certain specific disorders, including 
primary anemia, although not otherwise established as 
incurred in service, if the such disease is manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the claims of service connection for anemia or 
leukocytopenia, heartburn, and the residuals of a lip 
laceration.  In essence, the Board concludes that physical 
examination and diagnostic testing has failed to establish 
that the veteran currently suffers from the claimed disorders 
or residuals thereof.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of a VA general 
medical examination conducted in October 1998 and his post-
service clinical records.  

In this regard, the Board notes that the report of his 
October 1998 VA examination shows that the examiner indicated 
that the veteran had a history of the claimed event in 
service.  However, examination of the mouth revealed no 
lesions, and moist mucous membranes as well as a midline 
tongue.  No evidence of a scar or other residuals of his lip 
laceration was noted.  

With respect to the claimed anemia and leukocytopenia, the 
examiner noted in the report that his assessment was being 
deferred until laboratory results were obtained.  In an 
addendum to his report, the examiner specifically found that 
the veteran's results were within normal limits.  

The Board notes that the report of this examination was also 
negative for any findings of heartburn or reflux disease.  

The Board has reviewed the veteran's post-service treatment 
records.  However, these records are negative for any 
complaints or findings regarding heartburn, reflux disease, a 
lip laceration, anemia or leukocytopenia.  

Similarly, although the veteran underwent another VA general 
medical examination in July 2003, the report of this 
examination is also negative for any findings regarding these 
claimed disabilities.  

As discussed hereinabove, the fact that a condition or injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.   See 
Rabideau, Brammer, supra.  In this case, VA examination and 
laboratory studies have failed to reveal evidence of current 
disability.  

Although the veteran may sincerely believe that he continues 
to experience disability related to the in-service findings, 
he is not considered qualified to render medical opinions 
regarding diagnoses or the etiology of medical disorders, and 
his opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993)  

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against granting service 
connection for anemia, leukocytopenia, heartburn, and the 
residuals of a lip laceration.  Thus, the benefits sought on 
appeal are denied.  



ORDER

Entitlement service connection for chronic heartburn is 
denied.  

Entitlement to service connection for anemia and/or 
leukocytopenia is denied.  

Entitlement to service connection for the residuals of a lip 
laceration is denied.  



REMAND

The veteran is seeking increased evaluations for his service-
connected residuals of a left total hip arthroplasty and for 
his service-connected postoperative chronic anterior cruciate 
ligament insufficiency with reconstruction surgeries of the 
right knee.  

With respect to the veteran's service-connected residuals of 
a left hip arthroplasty, the Board notes that his outpatient 
records from Department of Veterans Affairs Medical Center 
(VAMC) in Canandaigua, New York contain references to his 
having admitted to the Bethesda Naval Hospital in either 
March 2004 or April 2004 for surgery on his left hip.  

However, it does not appear that records from this 
hospitalization have been obtained and associated with the 
claims folder.  Consequently, the Board finds that a remand 
of this issue is necessary so that these records can be 
obtained.  

Furthermore, the Board notes that the veteran's outpatient 
treatment records also contain references to his having been 
admitted to a private medical facility (referred to as 
"Lourdes Hospital") in April 2004 for problems with his 
left hip.  These records should also be obtained.  

The record reflects that, in March 2004, the veteran failed 
to report for a VA joints examinations, which was intended to 
clarify the severity of his service-connected residuals of a 
left hip arthroplasty and his service-connected postoperative 
chronic anterior cruciate ligament insufficiency with 
reconstruction surgeries of the right knee.  

Generally, when a veteran fails to appear for a scheduled 
examination in connection with a claim for increase, the 
claim shall be denied.  See 38 C.F.R. § 3.655(b) (2004).  

However, because there is no indication in the claims folder 
that the veteran was advised of the consequences of failing 
to report prior to the date of the scheduled VA examination, 
and in light of the fact that veteran has since undergone 
further surgery for his left hip disability, the Board finds 
that he should be provided with another opportunity to appear 
for a VA examination to determine the severity of his 
service-connected left hip and right knee disabilities.  

The Board finds that the examiner should also be asked to 
comment on the nature and etiology of the veteran's claimed 
right foot disorder.  

The veteran is also seeking a compensable evaluation for his 
service-connected eczema.  The Board notes that there is no 
indication in the record of the veteran having undergone a VA 
examination in regard to this disability since he underwent a 
VA general medical examination in October 1998.  Although 
another VA general medical examination was conducted in July 
2003, no clinical findings were noted with respect to the 
veteran's eczema.  

The United States Court of Appeals for Veterans Claims has 
held that VA's duty to assist veterans in the development of 
their claims requires providing them with a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

Consequently, the Board finds that this issue must be 
remanded so that the veteran can undergo an appropriate 
examination to determine the severity of his service-
connected eczema.  The Board finds that the examiner should 
also be asked to comment on the severity of the veteran's 
service-connected postoperative lipoma incision scar of the 
posterior skull.  

The veteran is also seeking service connection for 
hemorrhoids.  The veteran's service medical records reflect 
that hemorrhoids were found on examination in December 1996.  
Subsequent service medical records are negative for any 
further complaints or findings, and, in March 1997, a 
flexible signmoidoscopy was negative.  However, in the report 
of a VA examination conducted in October 1998, the examiner 
noted a diagnosis of hemorrhoids.  

The Board notes that no specific clinical findings were noted 
in the report of the October 1998 VA examination with respect 
to the rectum, and it is unclear whether the examiner noted 
this diagnosis based upon the veteran's history, rather than 
physical examination.  Accordingly, the Board finds that the 
veteran should undergo another VA examination with respect to 
this disability, and that the examiner should be asked to 
comment on the relationship between any current findings and 
the diagnosis noted in service.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified, to 
include Lourdes Hospital.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Regardless of whether the veteran 
responds, the RO should request his most 
recent records from Bethesda Naval 
Hospital.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to show the current severity of the 
service-connected left hip and right knee 
disabilities, and the nature and etiology 
of the claimed right foot disorder.  The 
claims folder must be provided to the 
examiner for review.  The examiner should 
conduct a thorough examination of the 
veteran's right foot, and provide a 
diagnosis of any pathology found.  The 
examiner should be asked to include x-ray 
studies and to provide complete 
observations of the ranges of motion of 
the left hip, right knee, and right foot.  
All findings should be reported in 
detail.  The examination report should 
include specific responses to the 
following medical questions:

a.  Does the veteran have subluxation 
or lateral instability of the right 
knee, and if he does, can such 
subluxation or lateral instability be 
described as slight, moderate, or 
severe?  

b.  Does the veteran's right knee 
and/or left hip exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to these 
symptoms)?  

c.  Does pain significantly limit 
functional ability during flare-ups or 
when the right knee or left hip is 
used repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups)?  

d.  The examiner should express an 
opinion as to whether the veteran's 
preexisting pes planus was aggravated 
beyond normal progression during or 
due to the veteran's military service.  

e.  As to any other right foot 
disability found on examination, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not that the disability is related to 
service or a service-connected 
disability.  

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the current severity of the 
service-connected eczema and the service-
connected lipoma excision scar of the 
posterior scalp.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated testing 
should be undertaken in this regard.  The 
examiner should state whether the veteran 
suffers from exfoliation, crusting, 
exudation or itching, extensive lesions, 
or systemic or nervous manifestations 
resulting from his eczema.  In rendering 
this opinion, the examiner should also 
state the percentage of the body affected 
(exposed/unexposed) by eczema; and note 
any topical or systematic therapies used, 
such as corticosteroids or other 
immunosuppressive drugs, and the duration 
of the therapies.  With respect to the 
lipoma excision scar of the posterior 
scalp, the examiner should describe the 
width, length, and depth of the scar.  
The examiner should also comment on 
whether or not the scar is poorly 
nourished, with repeated ulceration, or 
if it is objectively tender and painful.  
Color photographs should be made of the 
area around the scar.  

4.  The veteran should also be scheduled 
for an appropriate examination to 
determine the nature and etiology of the 
claimed hemorrhoids.  The examiner should 
asked to review the veteran's claim file 
in conjunction with the examination. The 
examiner should also be asked to 
determine whether the veteran currently 
has hemorrhoids.  Any diagnostic testing 
which is deemed to be appropriate by the 
examiner should be accomplished.  The 
examiner is asked to state an opinion as 
to whether any currently identified 
hemorrhoids are at least as likely as not 
related to the veteran's military 
service.  

5.  Following completion of the requested 
development. the RO should adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran should be afforded 
time in which to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


